Title: James Ogilvie to Thomas Jefferson, 24 November 1811
From: Ogilvie, James
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     Cameleon Springs 
                     Novr 24th
          I have to thank you for a letter, which had I wanting 
                  wanted any additional motives to stimulate my exertions during my temporary seclusion from the world, would have supplied them.—Accept my cordial thanks for the benevolent interest in my future welfare & usefulness you have done me the honour to express, coupled with an assurance, that I shall endeavour to deserve a continuance of your friendly regard.—
          
		   The subject you suggested as well calculated for illustration from the Rostrum, will be included in an oration I am now composing “On the situation condition & Prospects of the American People.”—
          Finding total solitude necessary to call forth the concentrated & persevering exertion of my faculties, I have retired to a sequestered spot in the bosom of the woods:—There exists not a human being within several miles of the place: I reside in a log-house situated in a deep glen & encircled by hills, which I climb twice a day for exercise—Here I am determined to remain until I can accomplish the purpose of my temporary seclusion—
          
		  
		  
		   I take the liberty to enclose for your perusal a copy of proposals, recently issued by James Mcallister, for publishing a weekly paper in Bards town Ky.
          I am warranted by intimate knowlege of this truly great man, in saying, that his capacity and qualifications to execute, with fidelity & ability the design he has commenced, are probably preeminent; Assuredly his paper will be characterised by an accuracy in the statement of facts, an impartiality & profoundness in the discussion of political questions, a variety of useful information & an elegance of stile, unequalled in any American News-paper.—
          Should you do him the honour to take his paper, it will perhaps be necessary to intimate your wish by addressing a few lines to him at Bards’ Town.—
          It is my intention after finishing the orations I am now composing, to revisit Virginia for the purpose of delivering them in Richmond. During this visit, it will afford me peculiar satisfaction to make an excursion to Albemarle—
          With best wishes to all around you, believe me to be,
          Dear Sir, with profound respects, yours &c
                  James Ogilvie
        